ORDER

LOURIE, Circuit Judge.
Michael Shemonsky responds to this court’s order that directed the parties to show cause why his appeal of an order by the United States District Court for the Eastern District of Pennsylvania should not be transmitted to the United States Court of Appeals for the Third Circuit.
Shemonsky has not convinced us that the district court’s jurisdiction arose in part under the Little Tucker Act. It appears that Shemonsky was sued to enjoin him from interfering with the receivership involving Atlantic Financial Savings, F.A., related to the Financial Institutions Reform, Recovery, and Enforcement Act. Thus, his appeal does not fall within our limited jurisdiction, see 28 U.S.C. § 1295, and we transfer the case to the Third Circuit pursuant to 28 U.S.C. § 1631.
Accordingly,
IT IS ORDERED THAT:
This appeal is transferred to the United States Court of Appeals for the Third Circuit.